Name: Commission Regulation (EC) NoÃ 54/2009 of 21Ã January 2009 amending Council Regulation (EC) NoÃ 669/97 as regards the opening and management of Community tariff quotas for certain fish and fishery products originating in the Faroe Islands
 Type: Regulation
 Subject Matter: fisheries;  Europe;  international trade;  tariff policy;  foodstuff;  trade
 Date Published: nan

 22.1.2009 EN Official Journal of the European Union L 17/37 COMMISSION REGULATION (EC) No 54/2009 of 21 January 2009 amending Council Regulation (EC) No 669/97 as regards the opening and management of Community tariff quotas for certain fish and fishery products originating in the Faroe Islands THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 669/97 of 14 April 1997 opening and providing for the administration of Community tariff quotas for certain fish and fishery products originating in the Faroe Islands, defining detailed provisions for amending and adapting these measures and repealing Regulation (EC) No 1983/95 (1), and in particular Article 5(1) thereof, Whereas: (1) Decision No 2/2008 of the EC-Denmark/Faeroe Islands Joint Committee (2008/957/EC) (2) has amended Tables I and II of the Annex to Protocol 1 to the Agreement between the European Community, of the one part, and the Government of Denmark and the Home Government of the Faroe Islands, of the other part. (2) In the amended Protocol 1 to the Agreement, provision is made for three new annual tariff quotas covering import into the Community of certain fish and fishery products originating in the Faroe Islands. The new tariff quotas are to apply from 1 September 2008. In order to implement these new tariff quotas, it is necessary to adjust the list of fish and fishery products subject to tariff quotas laid down in Regulation (EC) No 669/97. (3) Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (3) provides for a system of management for tariff quotas, designed to be used following the chronological order of dates of acceptance of the customs declarations. For reasons of simplification and to ensure efficient management carried out in close cooperation between the authorities of the Faroe Islands, the customs authorities of the Member States and the Commission, that management system should apply to the tariff quotas provided for in Regulation (EC) No 669/97. (4) For the year 2008, the volumes of the tariff quotas provided for in this Regulation should be calculated as a pro rata of the basic volumes set out in Decision No 2/2008 (2008/957/EC), in proportion to the part of the year which has elapsed before the tariff quotas apply. (5) Regulation (EC) No 669/97 should therefore be amended accordingly. (6) In accordance with Decision No 2/2008 (2008/957/EC), the new tariff quotas are to apply from 1 September 2008. This Regulation should therefore apply from the same date. (7) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 669/97 is amended as follows: 1. Article 2 is replaced by the following: Article 2 The tariff quotas provided for in this Regulation shall be managed in accordance with Articles 308a, 308b and 308c of Regulation (EEC) No 2454/93. 2. The Annex is amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. It shall apply from 1 September 2008. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 January 2009. For the Commission LÃ ¡szlÃ ³ KOVÃ CS Member of the Commission (1) OJ L 101, 18.4.1997, p. 1. (2) OJ L 338, 17.12.2008, p. 72. (3) OJ L 253, 11.10.1993, p. 1. ANNEX In the Annex to Regulation (EC) No 669/97 the following rows are inserted: Order No CN code TARIC subdivision Description Rate of duty Quota volume (tonnes) 09.0672 ex 0305 59 80 80 Coalfish (Pollachius Virens), salted and dried 0 From 1.9 to 31.12.2008: 250 From 1.1 to 31.12.2009 and thereafter from 1.1 to 31.12 of each year: 750 09.0674 ex 0307 91 00 ex 0307 99 18 ex 1605 90 30 10 10 30 Common whelk (Buccinum Undatum), live, fresh or chilled, frozen, prepared or preserved 0 From 1.9. to 31.12.2008: 400 From 1.1.2009 to 31.12.2009 and thereafter from 1.1 to 31.12 of each year: 1 200 09.0676 ex 0306 14 90 10 Crab of the species Geryon affinis, frozen 0 From 1.9. to 31.12.2008: 250 From 1.1.2009 to 31.12.2009 and thereafter from 1.1 to 31.12 of each year: 750